DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 13, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cho et al. (US 2018/0069117 A1).
In regards to claim 1, Cho discloses, in figure 3A, a magnetic device, comprising: two base portions (WL top, WL bottom), wherein each of the two base portions has a first surface and the two first surfaces of the two base portions are faced to each other (See Fig. 3A; Par 0033), and a plurality of magnetic pillars (AP active pillars; Par 0041-0042), disposed between the two first surfaces of the two base portions (WL top, WL bottom surfaces) along a first direction (D4; Par 0028), wherein, in the first direction (D4), two of the magnetic pillars located at the outermost side of the base portion are a first corner pillar (right corner pillar) and a second corner pillar (left corner pillar) respectively, n of the magnetic pillars having the same cross-sectional area and located at the center position of the base portion are n center pillars (AP active pillars have the same cross-sectional area; Par 0033), and the n center pillars constitute a center pillar unit (Fig. 3A; center AP active pillars), m of the magnetic pillars located between the first corner pillar and the center pillar unit are first middle pillars which constitute a first middle pillar unit (middle pillar unit between right corner pillar and center pillar), and m of the magnetic pillars located between the second corner pillar and the center pillar unit are second middle pillars which constitute a second middle pillar unit (middle pillar between left corner pillar and center pillar), wherein n is an integer greater than or equal to 1 (one center pillar unit), m is an integer greater than or equal to zero (first middle pillar unit and second middle pillar unit), and cross-sectional area of the magnetic pillars are gradually increased from the first corner pillar to the center pillar closest to the first corner pillar (cross sectional area of right corner pillar increases towards the center pillar; See Fig. 3A), and from the second corner pillar to the center pillar closest to the second corner pillar (cross sectional area of left corner pillar increases towards the center pillar; See Fig. 3A).
	In regards to claim 13, Cho discloses, in figure 3A, the magnetic device of claim 1, wherein the cross-sectional shapes of the first corner pillar (right corner pillar) and the second corner pillar (left corner pillar) are triangular, semi-circular or elliptical (Par 0044), and the211804357CN01-US cross-sectional shape of each of the center pillars, the first middle pillars and the second middle pillars is one of the following three shapes: oval (Par 0044), rectangle or racetrack shape.
	In regards to claim 16, Cho discloses, in figure 3A, a method of manufacturing a magnetic device, comprising: providing a magnetic core (Par 0024, 0041), wherein the magnetic core comprises: two base portions (WL top, WL bottom), wherein each of the two base portions has a first surface and the two first surfaces of the two base portions are faced to each other (See Fig. 3A; Par 0033), and a plurality of magnetic pillars (AP active pillars; Par 0041-0042), disposed between the two first surfaces of the two base portions (WL top, WL bottom surfaces) along a first direction (D4; Par 0028), wherein, in the first direction (D4), two of the magnetic pillars located at the outermost side of the base portion are a first corner pillar (right corner pillar) and a second corner pillar (left corner pillar) respectively, n of the magnetic pillars having the same cross-sectional area and located at the center position of the base portion are n center pillars (AP active pillars have the same cross-sectional area; Par 0033), and the n center pillars constitute a center pillar unit (Fig. 3A; center AP active pillars), m of the magnetic pillars located between the first corner pillar and the center pillar unit are first middle pillars which constitute a first middle pillar unit (middle pillar unit between right corner pillar and center pillar), and m of the magnetic pillars located between the second corner pillar and the center pillar unit are second middle pillars which constitute a second middle pillar unit (middle pillar between left corner pillar and center pillar), wherein n is an integer greater than or equal to 1 (one center pillar unit), m is an integer greater than or equal to zero (first middle pillar unit and second middle pillar unit), and cross-sectional area of the magnetic pillars are gradually increased from the first corner pillar to the center pillar closest to the first corner pillar (cross sectional area of right corner pillar increases towards the center pillar; See Fig. 3A), and from the second corner pillar to the center pillar closest to the second corner pillar (cross sectional area of left corner pillar increases towards the center pillar; See Fig. 3A).
Allowable Subject Matter
Claims 2-12, 14-15, 17-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chandrasekaran et al. (US 2005/0024179 A1); Fig. 5b.
Kim et al. (US 2013/0313511 A1); Fig. 7.
Fe et al. (US 2018/0226182 A1); Fig. 5B.
Zhang et al. (US 2019/0272936 A1); Fig. 4A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX W LAM/Examiner, Art Unit 2842                                                                                                                                                                                                        /LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842